Exhibit 10.13

IEC ELECTRONICS CORP.

 

RESTRICTED STOCK AWARD AGREEMENT

PURSUANT TO

2010 OMNIBUS INCENTIVE COMPENSATION PLAN

 

THIS RESTRICTED STOCK AWARD AGREEMENT (the "Award Agreement"), is dated as of
_______________ (hereinafter, the “Date of Grant”) by and between IEC
Electronics Corp., a Delaware corporation (the "Company"), and _____________, an
employee of the Company or one of its subsidiaries (the "Grantee").

 

In accordance with the provisions of the 2010 Omnibus Incentive Compensation
Plan of the Company (the "Plan"), the Compensation Committee of the Board of
Directors of the Company (the “Board”) has authorized the execution and delivery
of this Award Agreement on the terms and conditions herein set forth and as
otherwise provided in the Plan.

 

NOW, THEREFORE, in consideration of services rendered and to be rendered by
Grantee and the mutual covenants hereinafter set forth and for other good and
valuable consideration, the parties hereto agree as follows:

 

1.          Incorporation By Reference, Etc.  The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Award Agreement shall be construed in accordance with the
provisions of the Plan and any capitalized terms not otherwise defined in this
Award Agreement shall have the definitions set forth in the Plan; provided,
however, in the event of any conflict between the Plan and this Agreement, this
Agreement shall be controlling. The Compensation Committee (the “Committee”) of
the Board shall have final authority to interpret and construe the Plan and this
Award Agreement and to make any and all determinations under them, and its
decision shall be binding and conclusive upon the Grantee and his legal
representative in respect of any questions arising under the Plan or this Award
Agreement.

 

 

 

 

2.          Award of Restricted Stock. The Company hereby grants to the Grantee
as of the Date of Grant an award (the "Award") of ______ shares of common stock
of the Company, $.01 par value (the “Restricted Shares”), on the terms and
conditions and subject to the restrictions set forth in this Award Agreement and
as otherwise provided in the Plan. The Restricted Shares shall vest in
accordance with Section 3 hereof.

 

3.          Restriction Periods and Vesting. All of the Restricted Shares are
non-vested and forfeitable as of the Date of Grant. Subject to the terms and
condition set forth in this Agreement and the Plan, the Restricted Shares shall
vest, rounded to the nearest whole shares as follows:

 

On the ____ anniversary of the Date of Grant - ___% of the Restricted Shares,

 

On the ____ anniversary of the Date of Grant - ___% of the Restricted Shares,
and

 

On the _____ anniversary of the Date of Grant- the remaining ___% of the
Restricted Shares;

 

provided Grantee is continuously an employee of the Company or any of its
subsidiaries throughout the period from the Date of Grant until the applicable
anniversary. Each such anniversary is hereinafter referred to as the “Vesting
Date”.

 

4.          Restrictions on Transfer. Except as otherwise provided in this Award
Agreement, until the Restricted Shares vest and become non-forfeitable on the
applicable Vesting Date, they may not be sold, exchanged, transferred, pledged,
hypothecated or otherwise disposed of, except by will or the laws of descent and
distribution, and they shall not be subject to execution, attachment or similar
process. Any attempted assignment, transfer, pledge, hypothecation, or other
disposition of the Restricted Shares contrary to the provisions hereof, and the
levy of any execution, attachment, or similar process upon the Restricted
Shares, shall be null and void and without effect.

 

- 2 -

 

 

5.            Termination of Employment; Detrimental Activities. If the
Grantee's employment with the Company or any of its subsidiaries is terminated
for any reason whatsoever, whether with or without cause, other than death,
Disability, Retirement or Change in Control, all Restricted Shares that are not
then vested and non-forfeitable shall be immediately and automatically forfeited
by the Grantee without any further action by the Company and shall be returned
to or cancelled by the Company. If the Grantee shall engage in any Detrimental
Activity (as defined in the Plan) prior to the vesting of the Restricted Shares,
the Committee may cancel, rescind, suspend, withhold or otherwise limit or
restrict this Award of Restricted Shares. If the Grantee shall engage in any
Detrimental Activity (as defined in the Plan) after the vesting of the
Restricted Shares, Section 8.3 of the Plan shall apply.

 

6.            Taxes and Section 83(b) Election.

 

 6.1.          Income Taxes and Tax Withholding

 

The Grantee acknowledges that upon the date any Restricted Shares granted hereby
become vested (or, in the event that the Grantee makes an election under Section
83(b) of the Internal Revenue Code of 1986, as amended, (the "Code"), upon the
Date of Grant with respect to all Restricted Shares) the Grantee will be deemed
to have taxable income measured by the then Fair Market Value of such Restricted
Shares. The Grantee acknowledges that any income or other taxes due from Grantee
with respect to such Restricted Shares shall be the Grantee's responsibility.

 

- 3 -

 

The Grantee agrees that the Company may withhold from the Grantee's
remuneration, if any, the minimum statutory amount of federal, state and local
withholding taxes attributable to such amount that is considered compensation
includable in such person's gross income. At the Company's discretion, the
amount required to be withheld may be withheld in cash from such remuneration or
in kind from the Restricted Shares. The Grantee further agrees that, if the
Company does not withhold an amount from the Grantee's remuneration sufficient
to satisfy the Company's income tax withholding obligation, the Grantee will
reimburse the Company on demand, in cash, for the amount under-withheld.

 

6.2           Section 83(b) Election

 

Grantee understands that Grantee may elect to be taxed at the time of the Date
of Grant, rather than at the time the restrictions lapse, by filing an election
under Section 83(b) of the Code (an "83(b) Election") with the Internal Revenue
Service within thirty (30) days of the Date of Grant. In the event Grantee files
an 83(b) Election, Grantee will recognize ordinary income in an amount equal to
the difference between the amount, if any, paid for the Restricted Shares and
the Fair Market Value of such shares as of the Date of Grant. Grantee further
understands that an additional copy of such 83(b) Election form should be filed
with Grantee's federal income tax return for the calendar year in which the Date
of Grant falls. Grantee acknowledges that the foregoing is only a summary of the
effect of United States federal income taxation with respect to the award of
Restricted Shares hereunder, and does not purport to be complete. GRANTEE
FURTHER ACKNOWLEDGES THAT THE COMPANY IS NOT RESPONSIBLE FOR FILING THE
GRANTEE'S 83(b) ELECTION, AND THE COMPANY HAS DIRECTED GRANTEE TO SEEK
INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE INTERNAL REVENUE
CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH
GRANTEE MAY RESIDE AND THE TAX CONSEQUENCES OF GRANTEE'S DEATH OR FORFEITURE OF
SHARES AFTER AN 83(b) ELECTION.

 

- 4 -

 

 

7.           Stock Certificates.

 

7.1           Certificate; Book Entry

 

The Company, in its discretion, shall issue the Restricted Shares either (i) in
certificate form or (ii) in book entry form, registered in the name of the
Grantee, with legends, or notations, as applicable, referring to the terms,
conditions and restrictions applicable to the Restricted Shares.

 

7.2           Legend

 

The Grantee agrees that any certificate issued for the Restricted Shares prior
to the lapse of any outstanding restrictions relating thereto shall be inscribed
with the following legend, and any account for shares held in book entry form
shall bear a similar notation:

 

This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the "Restrictions"), contained in the IEC Electronics Corp. 2010
OMNIBUS Incentive COMPENSATION Plan, and in an Award Agreement entered into
between the registered owner and the Company. Any attempt to dispose of these
shares in contravention of the Restrictions, including by way of sale,
assignment, transfer, pledge, hypothecation or otherwise, shall be null and void
and without effect.

 

7.3           Custody

 

The Company may retain physical custody of the certificates representing the
Restricted Shares, or control of any book entry account, until all of the
restrictions on transfer pursuant to this Award Agreement lapse or shall have
been removed; in such event the Grantee shall not retain physical custody of any
certificates representing unvested Restricted Shares issued to Grantee.

 

- 5 -

 

 

7.4           Delivery of Certificates Upon Vesting

 

Upon the lapse of restrictions relating to any Restricted Shares, the Company
shall, as applicable, either remove the notations on any such Restricted Shares
issued in book-entry form or deliver to the Grantee or the Grantee's personal
representative a stock certificate representing a number of shares of common
stock, free of the restrictive legend described above, equal to the number of
Restricted Shares with respect to which such restrictions have lapsed. If
certificates representing such Restricted Shares shall have heretofore been
delivered to the Grantee, such certificates shall be returned to the Company,
complete with any necessary signatures or instruments of transfer prior to the
issuance by the Company of such unlegended Restricted Shares of common stock.

 

7.5           Unvested Forfeited Shares

 

Any Restricted Shares forfeited pursuant to this Award Agreement shall be
transferred to, and reacquired by, the Company without payment of any
consideration by the Company, and neither the Company nor any of the Grantee's
successors, heirs, assigns or personal representatives shall thereafter have any
further rights or interests in such shares. If certificates for any such
Restricted Shares containing restrictive legends shall have theretofore been
delivered to the Grantee (or Grantee's legatees or personal representative),
such certificates shall be returned to the Company, complete with any necessary
signatures or instruments of transfer.

 

7.6           Stock Power; Power of Attorney

 

Concurrently with the execution and delivery of this Award Agreement, Grantee
shall deliver to the Company an executed stock power in the form attached hereto
as Exhibit A, in blank, with respect to such Restricted Shares. Grantee, by
acceptance of the Award, shall be deemed to appoint, and does so appoint by
execution of this Award Agreement, the Company and each of its authorized
representatives as Grantee's attorney(s)-in-fact to effect any transfer of
unvested forfeited shares.

 

- 6 -

 

 

8.          Capital Changes and Adjustments. This Award shall be adjusted by the
Committee at the same time as adjustments are made in accordance with Section
4.2 of the Plan with regard to "Adjustments in Authorized Stock and Awards" in a
manner similar to, and subject to, the same requirements under Section 4.2 of
the Plan.

 

9.          Shares Issued Upon Changes in Capitalization. The restrictions
imposed under this Award Agreement shall apply as well to all shares or other
securities issued in respect of the Restricted Shares in connection with any
stock split, stock dividend, stock distribution, recapitalization,
reclassification, merger, consolidation or reorganization.

 

10.         Lapse of Restrictions and Acceleration of Vesting. Prior to the
lapsing of the restrictions in accordance with Section 3 hereof, in the event of
(a) any Change in Control of the Company (as defined in the Plan), or (b) the
Grantee's termination of employment with the Company by reason of death,
Disability, or Retirement, the restrictions set forth in this Award Agreement
shall immediately lapse, the Restricted Shares shall become fully vested, and
the Company shall issue the certificate representing the Restricted Shares
without a restrictive legend.

 

11.         Amendment to this Award Agreement. The Committee may modify or amend
this Award Agreement if it determines, in its sole discretion, that amendment is
necessary or advisable in light of any addition to or change in the Internal
Revenue Code or in the regulations issued thereunder, or any federal or state
securities laws or other law or regulation, which change occurs after the Date
of Grant of this Award and by its terms applies to this Award. No amendment of
this Award, however, may, without the consent of the Grantee, make any changes
which would adversely affect the rights of such Grantee.

 

- 7 -

 

 

12.         Right of Employment. Nothing contained herein shall confer upon the
Grantee any right to be continued in the employment of the Company or any of its
subsidiaries or interfere in any way with the right of the Company or any of its
subsidiaries, which is hereby reserved, to terminate Grantee's employment at any
time for any reason whatsoever, with or without cause and with or without
advance notice.

 

13.         Rights as a Shareholder. Upon award of the Restricted Shares and
subject to the restrictions contained in Sections 3, 4, 5 and 7, the Grantee
shall have all the rights of a shareholder of the Company with respect to the
Restricted Shares, including the right to vote the Restricted Shares and receive
all dividends and other distributions paid or made with respect thereto.

 

14.         Notices. Notices hereunder shall be in writing and if to the Company
shall be delivered personally to the Secretary of the Company or mailed to its
principal office, 105 Norton Street, P.O. Box 271, Newark, New York 14513,
addressed to the attention of the Corporate Secretary and, if to the Grantee,
shall be delivered personally or mailed to the Grantee at Grantee's address as
the same appears on the records of the Company. The Grantee hereby agrees to
promptly provide the Company with written notice of any change in the Grantee’s
address for so long as this Award Agreement remains in effect.

 

15.         Interpretations of this Award Agreement. All decisions and
interpretations made by the Committee with regard to any question arising
hereunder or under the Plan shall be binding and conclusive on the Company and
the Grantee. The Award and the Restricted Shares are subject to the provisions
of the Plan which are incorporated herein by reference. In the event there is
any inconsistency between the provisions of this Award Agreement and those of
the Plan, the provisions of the Plan shall govern.

 

16.         Successors and Assigns. This Award Agreement shall bind and inure to
the benefit of the Company and the successors and assigns of the Company and to
the Grantee and to the Grantee's heirs, executors, administrators, successors
and assigns.

 

- 8 -

 

 

17.         Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, enforcement and performance of the terms of this Award
Agreement regardless of the law that might be applied under principles of
conflicts of laws.

 

18.         Acknowledgement; Bound by Plan. By signing the Award Agreement, the
Grantee acknowledges that Grantee has received a copy of the Plan, has had an
opportunity to review the Plan and this Award Agreement in their entirety,
understands all provisions of the Plan and this Award Agreement, and agrees to
be bound by, and to comply with, all the terms and provisions of the Plan and
this Award Agreement.

 

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
by its duly authorized officer and the Grantee has set Grantee's hand, on the
day and year first above written.

 

  IEC ELECTRONICS CORP.

 

  By:  



  Name: W. Barry Gilbert   Title: Chief Executive Officer and     Chairman of
the Board

 

  Grantee           [name]

 

- 9 -

 

 

Exhibit A

 

STOCK POWER

 

For Value Received, the undersigned hereby sells, assigns and transfers unto IEC
Electronics Corp. (the “Corporation”) _________ Shares of the Common Stock of
the Corporation standing in my name on the books of said Corporation represented
by Certificate(s) No(s)._______, and does hereby irrevocably constitute and
appoint

 

__________________________________________________________

attorney to transfer the said stock on the books of said Corporation

with full power of substitution in the premises.

 

Dated:________________     [name]

 

- 10 -

 

